DETAILED ACTION
This office action is in response to an application filed 2/11/2022 wherein claims 1-15 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing unit” in claims 8-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 3 and 7 are objected to because of the following informalities:  

Claim 1: Lines 16-17 “moves forward or backward, a wherein”. The “a” appears to be included erroneously. Appropriate correction is required.

Claim 3: Line 1 states “The method according to one of claim 1, wherein”. The “one of” appears to be included erroneously. Appropriate correction is required.

Claim 7: Line 1 states “according to claim 1, wheerein”. This appears to be a typographical error. Appropriate correction is required.

Applicant is advised to review the entirety of the claim set for any further drafting/typographical errors. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of the following:

In regard to claim 14, this claim is drawn to a computer program with instructions, which, upon execution of the program by a system performs a method. Under broadest reasonable interpretation, this claim may be interpreted as comprising purely software per se and thus not directed towards statutory subject matter. Applicant is advised to amend the claim to explicitly recite a physical/tangible structure. 

In regard to claim 15, this claim fails to cure the deficiencies noted for claim 14. Specifically, under broadest reasonable interpretation, this claim may be interpreted as comprising purely software per se and thus not directed towards statutory subject matter. Applicant is advised to amend the claim to explicitly recite a physical/tangible structure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, and 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murad et al. (US 2019/0241126) (hereinafter Murad) in view of Ishii (US 2010/0171828).

In regard to claim 1, Murad discloses a method for driver assistance for a combination [¶0078; augment the image that is to be displayed to a vehicle operator or passenger... providing the vehicle operator or passenger more awareness of their surroundings. ¶0083; direct a vehicle operator's or passenger's attention to an object or other information contained within the combined image], the combination comprising a motor vehicle and a trailer [¶0040; vehicle rearview vision system 10 for use with a vehicle and a trailer], comprising:
	generating a first camera image using a first camera system arranged at the motor vehicle [¶0043; Camera 22 can be installed and/or mounted on vehicle 12 and may be configured to face in a rearward direction with respect to the vehicle such that the camera can capture an area located behind the vehicle]; 
	generating a second camera image and time-dependent image data [¶0054; Trailer camera 72 can be used to capture photographs, videos... camera 72 provides video data] using  a second camera system arranged at the trailer [¶0055; Camera 72 can be installed and/or mounted on trailer 14 and may be configured to face in a rearward direction with respect to the trailer such that the trailer camera can capture an area located behind the trailer]; and 
	generating a combined image by a computing unit of the motor vehicle by superimposing the camera images such that the second camera image covers a subsection of the first camera image [¶0062; generating a combined rearview image of an area behind a vehicle that is towing a trailer... determining an obstructed viewing region with the images (or video) from vehicle camera 22, superimposing the images (or video) from trailer camera 72 over at least part of the obstructed viewing region]; 
	determining a hitch angle of the combination by the computing unit [¶0038; determining an articulation angle of the trailer with respect to the vehicle using readings from various vehicle sensors as well as image processing techniques that are carried out on the image], 
	wherein state data is determined by a sensor system of the combination [¶0049; a trailer articulation angle can be determined or measured using various vehicle sensors and, at least in one embodiment, the vehicle may include a sensor that is specifically adapted or configured to measure the trailer articulation angle]; 
	wherein the computing unit is configured to determine if the combination moves forward or backward [¶0049; BCM may provide the onboard computer 30 with information indicating whether the vehicle's ignition is turned on, the gear the vehicle is presently in (i.e. gear state), and/or other information regarding the vehicle], a
	wherein the hitch angle is determined [¶0038; determining an articulation angle of the trailer with respect to the vehicle]:
		based on the state data [¶0049; BCM 40 may obtain and send information to onboard computer 30, including vehicle speed, trailer articulation angle, steering wheel angle, and various other information that may be obtained from other VSMs or sensors installed on the vehicle. In some embodiments, a trailer articulation angle can be determined or measured using various vehicle sensors] when the combination moves forward [Fig.7 through FIg.10; vehicle and trailer traveling forward down a road. ¶0081; as the vehicle moves forward], and 
		based on a change of ... image data [¶0038; determining an articulation angle of the trailer with respect to the vehicle using readings from various vehicle sensors as well as image processing techniques that are carried out on the image received from the vehicle camera]; and 
	determining a position of the subsection, by the computing unit, depending on the hitch angle [¶0072; predefined obstructed viewing region definition can then be modified in light of a present articulation angle ϕ of the trailer. ¶0038; Once the articulation angle is determined, the vehicle may determine where to place the image that was captured by the trailer camera within the first image that was captured by the vehicle].
	Murad does not explicitly disclose wherein the hitch angle is determined based on a change of the time-dependent image data when the combination moves backward. However Ishii discloses, 
	generating a second camera image and time-dependent image data [¶0081-¶0083; acquires shot images from the camera 1 at predetermined periods... processor 2 acquires a plurality of shot images shot at different time points] using  a second camera system arranged at the trailer [¶0051;  camera 1 is installed at the top end of the rear face of the trailer 12, and shoots the surroundings of the trailer 12]; and 
	determining a hitch angle of the combination by the computing unit [¶0014; a coupling angle estimating portion which estimates a coupling angle of the first and second vehicles. ¶0102; processor 2 estimates the coupling angle θCN at the current moment], 
	wherein state data is determined by a sensor system of the combination [¶0098; movement information of the tractor 11 is obtained from a rudder angle sensor and a speed sensor (neither is illustrated) of which both are provided on the articulated vehicle 10. A rudder angle sensor is a sensor that detects the rudder angle of the tractor 11; a speed sensor is a sensor that detects the movement speed of the tractor 11]
	wherein the computing unit is configured to determine if the combination moves forward or backward [¶0099; movement direction and movement amount of the tractor 11 in the real space between time points t1 and t2 are determined]	
	wherein the hitch angle is determined 
		based on a change of the time-dependent image data [¶0084-¶0086; bird's-eye view images at time points t1 and t2 are then compared with each other, and by use of a well-known block matching method or gradient method, the optical flow on the bird's-eye view coordinate system between time points t1 and t2. ¶0094-¶0095; movement information on the trailer 12 is determined based on the optical flow. Specifically, the movement information is represented by a vector VB in FIG. 11. The vector VB is derived from the optical flow determined at step S12] when the combination moves backward [¶0102-¶0103; In a case where the tractor 11 travels straight back between time points t1 and t2, substituting the vectors VA and VB in formula (8) below determines the coupling angle θCN... coupling angle θCN can be expressed as a function of the movement information of the tractor 11 and the trailer 12 (that is, the vectors VA and VB)].
	Murad discloses a vehicle-trailer combination including a first camera mounted on a vehicle and a second camera mounted on a trailer wherein the cameras can each capture successive images at a frame rate ("time-dependent image data"). A combined image is generated by superimposing an image captured by the trailer/second camera within an estimated obstructed viewing region ("subsection") of the first/vehicle image. The obstructed viewing region is determined from an estimated trailer articulation ("hitch") angle. As noted above the trailer articulation angle can be determined from sensor ("state") data and/or image data. Fig.7 through Fig.10 show generated images under the condition the vehicle is traveling forward along a road and ¶0081 describes how the procedure updates as the vehicle moves forward. Thus one of ordinary skill would readily appreciate that the determining of the hitch data via the sensor/image data of Murad is "when the combination moves forward". 
	Although Murad discloses the gear of the vehicle may be determined by the system and thus it is appreciated forward/backward gears are known, Murad does not include an embodiment that shows a procedure for determining the hitch angle when the vehicle is in reverse. Additionally, the antecedent basis for "the time-dependent image data" of line 19 is in lines 5-6 "generating ... time-dependent image data using a second camera system arranged at the trailer'. Murad does disclose using image data to determine the articulation angle in ¶0060-¶0061, including moving/"time-dependent" image data, however it is apparent that the image data used for articulation angle determination is from the first/vehicle camera and not the second/trailer camera. However Ishii cures these deficiencies. 
	Ishii also discloses a vehicle/trailer combination including one or more cameras mounted on a vehicle [¶0152] and a camera mounted on a trailer [Fig.12; camera (1)]. Successive images are captured by the trailer camera wherein the images are processed into viewpoint converted images. Optical flow is determined from a series of viewpoint converted images captured by the trailer camera at a first time point and a second time point. The coupling ("hitch") angle between the vehicle and the trailer is determined based on the optical flow. The coupling angle is used to process and display the captured images to provide driver assistance (similar to Murad). As noted above the system determines the movement direction of the vehicle/trailer and as noted in the disclosure and apparent from the various Figures of Ishii, the driving assistance including determination of the hitch angle is for assisting in the reverse/backward navigation of the vehicle. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Murad with the determination of the hitch angle depending on trailer camera images as disclosed by Ishii in order to determine the hitch angle in a low-cost manner [Ishii ¶0002-¶0007, ¶0011-¶0016, ¶0018, ¶0115]. As disclosed by Ishii, using a trailer camera and existing/conventional vehicle sensors allows for accurate determination of the hitch angle in a low-cost manner. It would have additionally been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Murad with the determination of the hitch angle depending on trailer camera images when the vehicle goes backward specifically as disclosed by Ishii in order to provide driver assistance to an operator of a vehicle who is parking the vehicle/trailer combination [Ishii ¶0088-¶0090, ¶0110-¶0112, ¶0131-¶132]. As disclosed by Ishii, the hitch angle can advantageously be used when reversing in order to assist an operator in parking the vehicle within a specified area. 

In regard to claim 3, Murad in view of Ishii discloses the method according to claim 1. Murad further discloses, 
	wherein for capturing the state data, a steering angle of the motor vehicle is determined by a steering angle sensor of the sensor system [¶0049; BCM 40 may obtain and send information to onboard computer 30, including vehicle speed, trailer articulation angle, steering wheel angle, and various other information that may be obtained from other VSMs or sensors installed on the vehicle], and wherein the hitch angle is determined by the computing unit based on the steering angle [¶0073; articulation angle ϕ can be obtained using various methods, such as using image processing techniques on the first image to determine a reference line C corresponding to a trailer frame component 82, 84 and/or using information from BCM 40, including a steering wheel angle].

In regard to claim 5, Murad in view of Ishii discloses the method according to claim 1. Murad in view of Ishii further discloses, 
	where a block matching algorithm is applied to the time-dependent image data by the computing unit [Ishii ¶0085-¶0086; images at time points t1 and t2 are then compared with each other, and by use of a well-known block matching method or gradient method...  shot images at time points t1 and t2 are compared with each other, and by use of a well-known block matching method or gradient method, first, the optical flow on the coordinate system of the shot images is determined] to determine the hitch angle [Ishii ¶0095; movement information on the trailer 12 is determined based on the optical flow. Ishii ¶0102; based on the movement information of the tractor 11 and the trailer 12 obtained at steps S14 and S13, the image processor 2 estimates the coupling angle θCN at the current moment].
	See claim 1 for motivation to combine. 

In regard to claim 6, Murad in view of Ishii discloses the method according to claim 1. Murad further discloses, 
	where the position of the subsection is determined by the computing unit depending on the hitch angle such that a occlusion of a field of view of the first camera system by the trailer is at least partially compensated [¶0072; predefined obstructed viewing region definition can then be modified in light of a present articulation angle ϕ of the trailer. ¶0038; Once the articulation angle is determined, the vehicle may determine where to place the image that was captured by the trailer camera within the first image that was captured by the vehicle].

In regard to claim 7, Murad in view of Ishii discloses the method according to claim 1. Murad further discloses, 
	wherein the combined image is generated by the computing unit according to the position of the subsection, such that the position of the second camera image within the combined image depends on the hitch angle [¶0072; predefined obstructed viewing region definition can then be modified in light of a present articulation angle ϕ of the trailer, image processing techniques performed on the first image and/or the second image, the distance between the trailer and the vehicle, a steering wheel angle, one or more other vehicle or trailer states as determined by vehicle hardware 20 or trailer hardware 70, and/or a variety of other information (e.g., trailer width and height). ¶0038; Once the articulation angle is determined, the vehicle may determine where to place the image that was captured by the trailer camera within the first image that was captured by the vehicle. ¶0087; Moreover, the second image 104 can be overlaid, repositioned and/or resized on the first image 102 at an image overlay position 120. Fig.9 through Fig.12].

In regard to claim 8, this claim is drawn to a driver assistance system corresponding to the method of claim 1 wherein claim 8 contains the same limitations as claim 1 and is therefore rejected upon the same basis. 

In regard to claim 9, Murad in view of Ishii discloses the driver assistance system according to claim 8. Murad further discloses, 
	wherein the computing unit is configured to receive the state data via a bus system of the combination or of the motor vehicle [¶0048-¶0049; Body control module (BCM) 40 is shown in the exemplary embodiment of FIG. 1 as being electrically coupled to communication bus 44... BCM may provide the onboard computer 30 with information indicating whether the vehicle's ignition is turned on, the gear the vehicle is presently in (i.e. gear state), and/or other information regarding the vehicle. In one embodiment, the method 200 (FIG. 6) may be initiated upon one or more vehicle states, such as a vehicle ignition on condition (i.e., a vehicle state where the ignition is turned on). Fig.1; communication bus (44)].

In regard to claim 10, this claim is drawn to a driver assistance system corresponding to the method of claim 3 wherein claim 10 contains the same limitations as claim 3 and is therefore rejected upon the same basis. 

In regard to claim 11, this claim is drawn to a driver assistance system corresponding to the method of claim 5 wherein claim 11 contains the same limitations as claim 5 and is therefore rejected upon the same basis. 

In regard to claim 12, Murad in view of Ishii discloses a motor vehicle [Murad Fig.1. Ishii Fig.2] with a driver assistance system [Murad ¶0078. Ishii ¶0051] according to claim 8 [see the rejection of claim 1/8].

In regard to claim 13, Murad in view of Ishii discloses a combination with a motor vehicle [Murad Fig.1. Ishii Fig.2] according to claim 12 [see the rejection of claim 1/8/12] and a trailer [Murad Fig.1. Ishii Fig.2].

In regard to claim 14, this claim is drawn to computer program with instructions that when executed by a driver assistance system according to claim 8 that performs the method of claim 1 wherein claim 14 contains the same limitations as claim 1 and is therefore rejected upon the same basis. Additionally Murad discloses implementing the system via a computer program executed by a processor in ¶0021 and Ishii discloses implementing the system via a program executed by a computer in ¶0155.  

In regard to claim 15, this claim is drawn to a computer-readable storage medium, on which a computer program according to claim 14 is stored wherein claim 15 is therefore rejected for the same reasons as claim 14 (and thus claim 1). Additionally Murad discloses implementing the system via a computer program executed by a processor in ¶0021 and Ishii discloses implementing the system via a program executed by a computer in ¶0155.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murad et al. (US 2019/0241126) (hereinafter Murad) in view of Ishii (US 2010/0171828) in view of Pourrezaei Khaligh et al.(US 2018/0127024) (hereinafter Pourrezaei Khaligh).

In regard to claim 2, Murad in view of Ishii discloses the method according to claim 1. Neither Murad nor Ishii explicitly disclose, wherein the hitch angle is determined odometrically based on the state data, when the combination moves forward. However Pourrezaei Khaligh discloses,
	wherein the hitch angle is determined odometrically based on the state data [¶0048; estimated hitch angle module 102 estimates the rate of change in the hitch angle 56 based on the steer angle and the vehicle speed using the kinematic model of the vehicle 12 and the trailer 14. For example, the estimated hitch angle module 102 may estimate the rate of change in the hitch angle 56 using relationship (1) discussed above. At 212, the estimated hitch angle module 102 integrates the estimated rate of change in the hitch angle 56 with respect to the sampling period of the estimated hitch angle in order to obtain the estimated hitch angle. ¶0031; estimated hitch angle module 102 estimates the hitch angle 56 based on the steer angle of the vehicle 12 and the speed of the vehicle 12. The estimated hitch angle module 102 receives the speed of the vehicle 12 from the wheel speed sensor 36. ¶0032-¶0034], when the combination moves forward [¶0022;  steering wheel 46 may be in the predetermined position when the vehicle 12 is traveling in a straight line. ¶0043; trailer sway alerts].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Murad in view of Ishii with the tracking sensor data for multiple points in time as disclosed by Pourrezaei Khaligh in order to provide a low-cost and accurate manner in detecting the hitch angle [Pourrezaei Khaligh ¶0003-¶0005, ¶0013-¶0015]. As disclosed by Pourrezaei Khaligh, estimating a hitch angle based on the steer angle and/or wheel speed of the vehicle using a kinematic model allows for an alternate and low-cost way to determine a hitch angle for a vehicle/trailer combination.  

In regard to claim 4, Murad in view of Ishii discloses the method according to claim 3. Although Murad discloses determining the hitch angle based on a steering angle, neither Murad nor Ishii explicitly disclose, wherein the steering angle is determined at different points of time and the hitch angle is determined based on corresponding values of the steering angle at the different points of time. However Pourrezaei Khaligh discloses,
	wherein the steering angle is determined at different points of time [¶0032; steer angle 76 based on the steering wheel angle measured by the steering wheel angle sensor 38. ¶0022; steering wheel angle sensor 38 measures the angular position of the steering wheel 46 relative to a predetermined position. ¶0033; sampling period] and the hitch angle is determined based on corresponding values of the steering angle at the different points of time [¶0032-¶0034; estimated hitch angle module 102 estimates the hitch angle 56 based on the steer angle 76 and the vehicle speed using a kinematic model of the vehicle 12 and the trailer 14. The estimated hitch angle module 102 may estimate a rate of change in the hitch angle 56 using the kinematic model, and integrate the estimated rate of change with respect to a sampling period associated with the estimated rate of change to obtain the estimated hitch angle...  sampling period with respect to which the estimated rate of change in the hitch angle 56 is integrated may be the period from the time of the most recent estimation of the hitch angle 56 to the current time].
	Pourrezaei Khaligh discloses estimating a hitch angle for trailer connected to a vehicle, similar to Murad and Ishii. As noted above, Pourrezaei Khaligh additionally discloses that a steering angle is determined from a steering angle sensor wherein an estimated rate of change in the hitch angle is determined based on the steer angle [¶0033]. As noted in the equation of ¶0033, the steer angle (76) is included as part of the estimated rate of change. A sampling period (i.e. time duration) is established wherein a rate of change of the hitch angle is tracked for the sampling period taking into account the sensor data measurements during the sampling period. The hitch angle is determined based on previous estimated hitch angles (and thus previous sensor values).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Murad in view of Ishii with the steering angle sensor data for multiple points in time as disclosed by Pourrezaei Khaligh in order to provide a low-cost and accurate manner in detecting the hitch angle [Pourrezaei Khaligh ¶0003-¶0005, ¶0013-¶0015]. As disclosed by Pourrezaei Khaligh, estimating a hitch angle based on the steer angle of the vehicle using a kinematic model allows for an alternate and low-cost way to determine a hitch angle for a vehicle/trailer combination. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Freeman-Powell (US 2022/0153195) – Discloses determining an obscuration region which is an area behind a vehicle obscured by a trailer wherein an image from a trailer camera is overlaid onto an image from a vehicle camera at the obscuration region [Abstract, ¶0030-¶0037]. The obscuration region depends on a determined hitch angle for the vehicle/trailer combination [¶0092, ¶0115]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        July 11, 2022